Citation Nr: 1760616	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Navy from June 1982 to June 1986 and from January 1993 to February 1993.  She also had additional periods of active duty for training (ACDUTRA) in the U.S. Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in March 2017.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Since the prior denial of the Veteran's claim for service connection for a cervical spine disability, VA received additional relevant service personnel records which show that she was on a period of ACDUTRA when she sustained an injury to her neck.  The injury occurred while in the line of duty.  Reconsideration of a September 1996 rating decision is required.

2.  The Veteran's current cervical spine disability is etiologically related to an injury she sustained during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision denying service connection for a cervical spine disability was not final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 3.156(c) (2017).

2.  The criteria for service connection for a cervical spine disability have been met. 38 U.S.C. §§ 101, 106, 1110, 1112, 1131, 5103, 5103A (2012); 38 C.F.R. § 3.6, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  VA's Prior Denial

The Veteran previously filed a claim seeking entitlement to service connection for a cervical spine disability in May 1996.  Her claim was denied in a September 1996 decision and she did not appeal this decision.  Ordinarily, in order to succeed on a claim for service connection when the claim has previously been denied, a veteran must first present new and material evidence to reopen the claim.  See, e.g., 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017); Knightly v. Brown, 6 Vet. App. 200 (1994).  However, 38 C.F.R. § 3.156(c) instructs that if VA receives or associates with a veteran's claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim and the submission of new and material evidence is not required to proceed to adjudication of the merits of the claim.

Here, the Veteran has repeatedly attributed her current disability to an injury she sustained in July 1993, which she contends occurred during a period of ACDUTRA.  In the prior September 1996 denial, VA found that the injury in question did not occur during a period of active duty service or during a period of ACDUTRA.  Notably, as explained below and during the course of the instant appeal, VA received additional official service personnel records, including a February 1994 line of duty report and official pay statements, which directly relate to the issue of the characterization of any July 1993 service.  As these official service department records are relevant to her claim, existed at the time of the prior denial, and have now been associated with the Veteran's claims file, the Board finds that it must reconsider the Veteran's initial claim for service connection for a cervical spine disability.  See 38 C.F.R. § 3.156(c).

II.  Service Connection

The Veteran has repeatedly contended that service connection is warranted in this case because she first incurred her current cervical spine disability while she was serving on a period of ACDUTRA in July 1993.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra.

Although service connection is typically granted in the context of an injury, event, or illness that occurred during active duty service, the law provides that military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not also disease, incurred in or aggravated in the line of duty, also when a cardiac arrest or cerebrovascular accident occurs during such training.  38 U.S.C. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (d); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

With respect to the instant case, the record contains no dispute as to the Veteran's current diagnosis of a herniated nucleus pulposus at C5-6, as confirmed by the December 2011 VA medical examination.  The record also contains numerous contemporaneous treatment records from July and August 1993 confirming that the Veteran sustained an injury to her head and cervical spine after she was involved in an accident the July 4th weekend when she dove into a swimming pool.  Likewise, the Board finds it highly probative that the only competent opinion evidence with respect to a nexus between the current disability and that July 1993 injury is positive.  Specifically, the December 2011 VA medical examiner explicitly stated that, based on a review of the medical records, medical literature, and his professional experience, it was as least as likely as not that the Veteran's current herniated disc was caused by her swimming accident.  

Therefore, the Board will turn to the central question of whether the Veteran's July 1993 swimming accident occurred during a period of "active" naval service.  Ultimately, the Board finds that the preponderance of the probative evidence confirms that this period qualifies as a period of ACDUTRA and that her injury occurred in the line of duty during this period of service.  As such, her claim must be granted.

The Veteran has repeatedly asserted that she was on orders for ACDUTRA when she sustained this injury.  At the hearing, she reiterated that this injury occurred when she was serving on an order for two weeks of active duty training in Jacksonville, Florida.  The record verifies this testimony.  The claims file includes the specific orders from April 1993 directing the Veteran to report to her duty station in Jacksonville, Florida on June 26, 1993.  These orders also indicate that this period of active duty for training was to last 16 days.  The Veteran's July 4, 1993, accident, therefore, falls squarely within this period of ACDUTRA.  The record also contains further corroboration in the form of a February 1994 notice of eligibility for disability benefits issued by the Department of the Navy.  In that form, the Veteran's diagnosis of a concussion from July 4, 1993 occurred during a period of ACDUTRA.  This injury was ultimately found to be in the line of duty.

The record contains numerous contemporaneous treatment records confirming the Veteran's in-service injury, competent and probative evidence of a current disability, and persuasive and competent evidence of a link between that disability and her in-service injury.  As the record also clearly indicates that this injury occurred during a period of ACDUTRA, the Board finds that the criteria for service connection for a cervical spine disability have been met.



ORDER

Service connection for a cervical spine disability is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


